DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/1/2021 is acknowledged.
Applicant's election with traverse of Species C in the reply filed on 3/1/2021 is acknowledged.  The traversal is on the ground(s) that the characteristics listed in the election requirement are not mutually exclusive.  This is not found persuasive because the specification clearly discloses that the features of each of figs. 1, 3, and 4 include mutually exclusive characteristics. For example, fig. 3 includes a plurality of fins forming a broad surface facing each direction to resist movement in those directions (paragraph 00142), as well as a sharp impact surface to allow for impaction while having the strong base to minimize or eliminate breakage or lateral motion when embedded (paragraph 00154), which are mutually exclusive from the features shown by figs. 1 and 4. Further, the features of fig. 4 are mutually exclusive from those of figs. 1 and 3 because they include an impaction head and a slot that define an impact region (paragraphs 00147-00149) and an engagement stud that minimizes prominence while maintaining the requisite sharp impact surface and structural integrity (paragraphs 00154-00155). 
With regard to applicant’s argument that the examiner fails to substantiate the difference classifications and different field of search, please see below:

Species B. Fig. 3; A61F 2002/30884, A61F 2002/30841, search terms: plurality/multiple/numerous, fin/stud, broad, resist motion/movement
Species C. Fig. 4; A61F 2002/30899, A61F 2230/023, search terms: triangular prism, slot/gap, base, beam, impaction head, sloped, flat, tip
The requirement is still deemed proper and is therefore made FINAL.
Though Applicant indicated that claims 1-6, 8-9, and 11-19 read on the elected species, the examiner disagrees. Claims 2-4 also recite features of the non-elected species and claims 8-9 depend from withdrawn claim 7. Therefore, claims 2-4, 7-10, and 20 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “each engagement stud of a first number of engagement studs” in line 2 and “each engagement stud of a second number of engagement studs” in line 4. It is unclear whether applicant is referring to the same engagement studs recited in 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,888,862 B2 to McDonnell et al. (McDonnell).
Regarding at least claims 1, 5, and 6
McDonnell teaches a bone implant comprising a core (base; 10) having an integral anchoring structure (porous three-dimensional structure; 12) at its surface (abstract). McDonnell meets the limitations of an orthopaedic prosthetic component, comprising: a base (10), a porous three-dimensional structure (col. 2, lines 57-67 and col. 3, lines 40-47) attached to the base, the porous three-dimensional structure being configured to permit bone in-growth and having an outer surface boundary, and an 

    PNG
    media_image1.png
    127
    228
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    285
    264
    media_image2.png
    Greyscale

McDonnell also teaches that the engagement stud (14) and the base (10) are a single integral component, and also that the engagement stud and the porous three-dimensional structure are a single integral component (col. 2, lines 57-67 and fig. 5(b)).  
Regarding at least claims 14-17
Similar to above, McDonnell meets the limitations of an orthopaedic prosthetic component, comprising:Page 3 of 8DOCKET NO.: 104525.007805PATENT Application No.: 16/370,538 Office Action Dated: December 28, 2020a base (10), a porous three-dimensional structure (12) attached to the base, the porous three-dimensional structure being configured to permit bone in-growth and having an outer surface boundary, and a plurality of engagement studs (14) extending outwardly along a central axis from the outer surface boundary of the porous three-dimensional structure, each engagement stud having an outer impact tip (26) configured to engage a patient's bone, wherein each engagement stud of a number of 
Fig. 4 shows that the plurality of engagement studs are positioned on an imaginary line extending along the outer surface boundary of the porous three-dimensional structure, at least to the same extent as applicant’s. McDonnell also contemplates that each engagement stud of a first number of engagement studs is positioned at a first rotational position about its central axis, and each engagement stud of a second number of engagement studs is positioned at a second rotational position about its central axis, the second rotational position being different from the first rotational position, and wherein an engagement stud of the first number of engagement studs alternates with an engagement stud of the second number of engagement studs (col. 3, lines 17-24).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell in view of US Patent Application Publication No. 2009/0216325 A1 to May et al. (May).

May teaches a prosthesis for replacing a portion of a bone comprising a side (18) operable to engage the bone and includes a porous structure (20) and at least one resorbable fixation member (30). 
[AltContent: rect]
    PNG
    media_image3.png
    181
    292
    media_image3.png
    Greyscale

The prosthesis of May is shown to include a base that includes a tibial platform (11) configured to receive a tibial insert, wherein an elongated stem (30) extends from the tibial platform to a distal tip, the elongated stem being configured to be implanted in a surgically-prepared proximal end of a patient's tibia, and also wherein the porous three-dimensional structure (20) is attached to a distal surface (18) of the tibial platform and the elongated stem extends outwardly through the three-dimensional structure (20).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 5, 6, and 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/370,599. Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending application and the instant application each recite the same basic structure with a permutation of similar elements throughout.  The various combinations are all deemed to be obvious variants as no criticality is afforded to any particular combination of elements in either particular patent application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRUCE E SNOW/Primary Examiner, Art Unit 3774